Ross, J.,
dissents in part in a memorandum as follows: We are unanimous in our determination that the verdict should be reduced by $120,000, the amount awarded for loss of consortium (Liff v Schildkrout, 49 NY2d 622). However, in this wrongful death action, no further reduction is warranted. It is at this juncture that I must part company with my colleagues. I cannot *785concur in their decision to reduce the verdict to $261,400 and would cast my vote to affirm the judgment as modified by deducting therefrom the loss of consortium award. At the date of death, decedent, Jose Albarran, was in good health and 39 years of age. He was married, had a two-year-old daughter and the couple was expecting their second child. Albarran was employed by the same firm for the past 15 years. On May 16, 1972, decedent suffered a “painful” fracture of the left femoral leg shaft when a wire mesh cart toppled onto his leg on a city street. He was taken to a nearby hospital where his leg was placed in traction and remained in that condition for six days until surgery was performed. After this operation, deceased suffered a stroke on the right side as a result of clotting of the blood. He lapsed into a coma on May 23 and, after a second operation and three cardiac arrests, died on May 27. Expert medical testimony indicated that the competent producing cause of death was the accident on May 16. Testimony by deceased’s employer indicated that Albarran was a faithful employee whose future with the company was “very good”. Deceased elected to cover a territory which incurred more overtime work than others and meant more income to his family. His earnings for the period 1969 through 1972, had increased at an annual average rate of 16V2% a year. His annual salary for the year of his death would have been approximately $17,261. An expert in economics testified that on a discounted rate decedent’s loss of earnings to age 65 would be more than $750,000. If decedent worked five additional years, this sum would be considerably greater. The award of $330,000 for pecuniary loss in light of the above circumstances seems, at least to me, reasonable. This amount is less than one half of the total earnings lost as a result of deceased’s untimely death. I am not prepared to reduce this verdict in the absence of a showing that the award of the jury patently exceeds the damages attributable to the injury suffered and its attendant consequences. The defendant fails to present any such evidence.